                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-01011-CMA-NRN

AAAC SUPPORT SERVICES, LLC,

       Plaintiff,

v.

TODD GROSE,
KELLY GROSE,
PEST TEAM SIX LLC, and
THE PEST GROUP LLC,

       Defendants.


ORDER GRANTING MOTION FOR ENTRY OF DEFAULT JUDGMENT REGARDING
                CONFIRMATION OF ARBITRATION AWARD
______________________________________________________________________


       THE COURT, being duly advised in the premises, hereby orders adjudges and

decrees the following:

1.     The Motion for Entry of Default Judgment Regarding Confirmation of Arbitration

Award (Doc. # 20) filed by Plaintiff AAAC Support Services, LLC ("Plaintiff AAAC") is

granted as to Defendant Pest Team Six, LLC ("Defendant Pest Team") only.

2.     The Interim Award Granting Preliminary Injunctive Relief, a copy of which is

found at Doc. # 1-3, is confirmed pursuant to 9 U.S.C. § 9 and made the Preliminary

Injunction of this Court.
3.    In particular, Defendant Pest Team is enjoined until the arbitration hearing in this

matter as follows:

      a.     Directly engaging - for a period of two years from the date of this Interim

      Award - in a wildlife control business or any other business which is similar to the

      business of Defendant Pest Team's former AAAC franchise, or a business which

      offers or sells any product, service or component which is part of the AAAC

      System within the market of Defendant Pest Team's former Reserved Areas

      pursuant to the post-term covenant not to compete in Section 15.D of the

      Franchise Agreements; or (ii) engaging indirectly in a wildlife control business or

      any other business similar to the business of Defendant Pest Team’s’ former

      AAAC franchise by, without limitation, consulting for any competing business,

      serving as an independent contractor for a competing business, or providing any

      assistance or transmission of information of any kind which would be of material

      assistance to a competing business in violation of Section 15.D of the Franchise

      Agreements;

      b.     Using or distributing any Confidential Information of Plaintiff AAAC,

      including AAAC's Operations Manual or any customer lists or customer records

      and files; and

      c.     Using the AAAC Marks in any form including: (i) on any website, social

      media site such as Facebook, LinkedIn, Twitter, Google+, FourSquare, Yelp,

      YouTube, Tumblr, Instagram, Pinterest, or any other internet source; (ii) in any

      print medium including flyers, newspapers, magazines, door hangers, service


                                            2
      agreements, or any other print marketing materials; (iii) on any apparel; (iv) in

      any radio or television advertisements; (v) in any written or electronic

      communication including, without limitation, e-mail messages, pre-recorded

      telephone solicitations or audio hold tracks, and written letters; or (vi) in any other

      form whatsoever, including, without limitation, check endorsement stamps.




      For the foregoing reasons, Plaintiff AAAC’s Motion for Entry of Default Judgment

Regarding Confirmation of Arbitration Award (Doc. # 20) is GRANTED.




      DATED: October 29, 2018


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             3
